TOWNSEND, District Judge.
This cause having been heard upon the petition of Allan G. Bennett and others to vacate and annul the decree heretofore entered herein, and upon affidavits and arguments of counsel in behalf of the said peitioners and the said complainant, International Tooth Crown Company, and it appearing to the court that the proceedings therein were procured by collusion between the complainant, International Tooth Crown Company, and the defendant, James Orr Kyle, and that there was no real controversy between them, it is hereby ordered, adjudged, and decreed that the said decree, to wit, the decree entered on or about the 1st day of January, 1900, be, and the same is hereby, vacated and annulled, And that this cause be dismissed. It is further ordered that said International Tooth Crown Company pay the disbursements incurred in the said application for vacation of said decree. Nothing herein contained shall be construed as implicating any of the solicitors or counsel for complainant; for they are exonerated from all knowledge of or participation in said collusion.